                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

THE PROPERTY MANAGEMENT                       :
CONNECTION, LLC, ET AL.,                      :
                                              :          CIVIL ACTION NO.: 3:21-cv-00359
                                              :
                                              :
                       Plaintiffs,            :
                                              :
               v.                             :
                                              :
ACTING DIRECTOR UEJIO,                        :
CONSUMER FINANCIAL                            :
PROTECTION BUREAU, ET AL.                     :
                                              :
                       Defendants.            :

                PLAINTIFFS’ MOTION FOR TEMPORARY INJUNCTION

       Pursuant to Rule 65 of the Federal Rules of Civil Procedure, Plaintiffs The Property

Management Connection, LLC (PMC), Gordon J. Schoeffler, and the National Association of

Residential Property Managers (NARPM) move for a temporary restraining order pending trial

against Defendants Acting Director Dave Uejio, Consumer Financial Protection Bureau, and the

United States of America (collectively CFPB) prohibiting Defendants from implementing their

interim final rule, Debt Collection Practices in Connection With the Global COVID-19 Pandemic

(Regulation F), 86 Fed. Reg. 21163 (April 22, 2021).

In support of their motion, Plaintiffs say as follows:

   1. On September 1, 2020, the U.S. Centers for Disease Control and Prevention issued an order

       entitled, Temporary Halt in Residential Evictions to Prevent Further Spread of COVID-

       19. The CDC Health Order became effective upon publication in the Federal Register,

       which occurred on September 4, 2020. 85 Fed. Reg. 55292 (Sept. 4, 2020).




                                                  1

     Case 3:21-cv-00359 Document 6 Filed 05/03/21 Page 1 of 11 PageID #: 43
2. The Halt Order said, “Under this Order, a landlord, owner of a residential property, or other

   person with a legal right to pursue eviction or possessory action, shall not evict any covered

   person from any residential property in any jurisdiction to which this Order applies during

   the effective period of the Order.” Id. The Order was not effective so long as a local

   jurisdiction applied similar eviction restrictions. Id.

3. The Halt Order claimed to have been issued pursuant to Section 361 of the Public Health

   Service Act, 42 U.S.C. § 264, and 42 C.F.R. § 70.2. Id. at 55297. It claimed criminal

   enforcement authority under 18 U.S.C. §§ 3559, 3571, 42 U.S.C. §§ 243, 268, 271, and 42

   C.F.R. § 70.18. Id. at 55296.

4. The Halt Order was effective upon publication until December 31, 2020, “unless

   extended.” Id. at 55297.

5. The Halt Order was subsequently extended several times, and, on April 1, 2021, CDC

   extended it through June 30, 2021, unless extended further. See Temporary Halt in

   Residential Evictions to Prevent Further Spread of COVID-19 (Apr. 1, 2021) available at

   https://www.cdc.gov/coronavirus/2019-ncov/more/pdf/CDC-Eviction-Moratorium-

   03292021.pdf.

6. The Halt Order was immediately challenged in numerous courts across the country. In

   Georgia, housing providers immediately sought to enjoin the Halt Order. See Brown v.

   Azar, No. 1:20-CV-03702-JPB, --- F.Supp.3d ----, 2020 WL 6364310, at *23 (N.D. Ga.

   Oct. 29, 2020). The District Court for the Northern District of Georgia declined to issue a

   preliminary injunction, but that matter is currently pending before the Eleventh Circuit on

   an expedited basis. See Brown v. Azar, Case No. 20-14210 (11th Cir.).




                                              2

 Case 3:21-cv-00359 Document 6 Filed 05/03/21 Page 2 of 11 PageID #: 44
7. Within the Sixth Circuit two challenges were filed against the Halt Order, both resulting in

   decisions invalidating CDC’s action. First, on March 10, 2021, the District Court for the

   Northern District of Ohio “determine[d] that the Centers for Disease Control and

   Prevention’s orders—Temporary Halt in Residential Evictions to Prevent the Further

   Spread of COVID-19, 85 Fed. Reg. 55,292 (Sept. 4, 2020) and Temporary Halt in

   Residential Evictions to Prevent the Further Spread of COVID-19, 86 Fed. Reg. 8020 (Feb.

   3, 2021)—exceed the agency’s statutory authority provided in Section 361 of the Public

   Health Service Act, 42 U.S.C. § 264(a), and the regulation at 42 C.F.R. § 70.2 promulgated

   pursuant to the statute, and are, therefore, invalid.” Skyworks, Ltd. v. Centers for Disease

   Control & Prevention, No. 5:20-CV-2407, --- F.Supp.3d ----, 2021 WL 911720, at *13

   (N.D. Ohio Mar. 10, 2021).

8. Just days later the District Court for the Western District of Tennessee likewise held that

   the “Halt Order is ultra vires and unenforceable in the Western District of Tennessee.”

   Tiger Lily, LLC, et al. v. HUD, et al., No. 2:20-cv-2692, --- F.Supp.3d ----, 2021 WL

   1171887, at *10 (W.D. Tenn. Mar. 15, 2021).

9. CDC appealed the Tiger Lily decision and sought a stay of the injunction pending appeal.

   In a published, precedential opinion issued on March 29, 2021, the Sixth Circuit denied a

   stay after holding that Congress did not “grant the CDC the power it claims” underlying

   the Halt Order. Tiger Lily, LLC v. United States Dep’t of Hous. & Urb. Dev., 992 F.3d 518,

   522 (6th Cir. 2021). The Sixth Circuit said, “CDC points to 42 U.S.C. § 264 as the sole

   statutory basis for the order’s extension [b]ut the terms of that statute cannot support the

   broad power that the CDC seeks to exert.” Id.




                                            3

 Case 3:21-cv-00359 Document 6 Filed 05/03/21 Page 3 of 11 PageID #: 45
10. The CDC also suffered a loss in Texas where, in a case that has been appealed but not

   stayed, a district court declared its action unlawful as outside the power under the

   Commerce Clause to the U.S. Constitution. Terkel et. al., v. Centers for Disease Control,

   et al., --- F.Supp.3d ----, 2021 WL 74877 (E.D. Texas, February 25, 2021) appeal pending

   No. 21-40137 (5th Cir.).

11. Undeterred, on April 22, 2021, Defendant CFPB issued an interim final rule titled, Debt

   Collection Practices in Connection With the Global COVID-19 Pandemic (Regulation F),

   86 Fed. Reg. 21163. The CFPB Rule becomes effective on May 3, 2021, without public

   comment. CFPB Rule, 86 Fed. Reg. at 21163.

12. The CFPB Rule extends the Halt Order and imposes new obligations on any person seeking

   to collect unpaid rent through the eviction process in any jurisdiction in which the CDC

   Order purportedly applies—even in jurisdiction like the Sixth Circuit where the Halt Order

   has been held unlawful. Id. The CFPB Rule requires any person seeking to collect a debt

   for back rent, including “attorneys who engage in eviction proceedings on behalf of

   landlords or residential property owners to collect unpaid residential rent,” to make certain

   affirmative written disclosures to any tenants prior to filing eviction proceedings in state

   courts. Id. at 21165, 21169. According to CFPB, the failure to make such disclosures would

   violate the Fair Debt Collection Practices Act, which would subject a housing provider or

   the provider’s agent to private damages or regulatory enforcement. See id.

13. Specifically, the CFPB Rule adds several provisions to Regulation F (12 C.F.R. § 1006 et

   seq.). Id. at 21180. In new Section 1006.9(c) CFPB prohibits any property owner or other

   person seeking to collect owed rent from:

           (1) Fil[ing] an eviction action for non-payment of rent against a consumer
           to whom the CDC Order reasonably might apply without disclosing to that

                                            4

 Case 3:21-cv-00359 Document 6 Filed 05/03/21 Page 4 of 11 PageID #: 46
             consumer clearly and conspicuously in writing, on the date that the debt
             collector provides the consumer with an eviction notice or, if no eviction
             notice is required by applicable law, on the date that the eviction action is
             filed, that the consumer may be eligible for temporary protection from
             eviction under the CDC Order; or

             (2) Falsely represent[ing] or imply[ing] to a consumer that the consumer is
             ineligible for temporary protection from eviction under the CDC Order.

   Id. at 21180.

14. Conspicuously absent in the CFPB Rule, however, is any mention of the fact that the CDC

   Order was set aside in Skyworks, 2021 WL 911720, at *13, much less that the Sixth Circuit

   held that the CDC Order was legally invalid in the Sixth Circuit. See Tiger Lily., 992 F.3d

   at 522.

15. Plaintiff PMC is a property management company in Nashville, TN, where it manages over

   400 rental properties. Unfortunately, at the time of this filing, more than one of PMC’s

   tenants have stopped paying rent and are eligible for eviction for nonpayment of rent under

   Tennessee law. PMC has initiated eviction proceeding for unpaid rent for two of its tenants

   and has served eviction notices to those tenants. Even though the Sixth Circuit has held

   that the Halt Order is invalid, as of the effective date of the CFPB Rule PMC will be

   required to make disclosures in writing to its tenants, including those who face eviction for

   nonpayment of rent, that they may be eligible for protection under the Halt Order, even

   though PMC knows that such a representation is false.

16. Plaintiff Schoeffler is in the same position. Mr. Schoeffler is an attorney admitted to the

   Bar of Louisiana who regularly seeks to collect back rent from tenants on behalf of clients

   who are property owners. Mr. Schoeffler has a large number of clients who are currently

   pursuing state eviction proceedings for unpaid rent, and he has served some of those

   adverse parties with notices of eviction suits. Under the Louisiana rules of Professional

                                               5

 Case 3:21-cv-00359 Document 6 Filed 05/03/21 Page 5 of 11 PageID #: 47
   Conduct a lawyer has a duty of candor to the tribunal (Rule 3.3) but also to third parties.

   Rule 4.1 of the Rules of Professional Responsibility of Louisiana states, “In the course of

   representing a client a lawyer shall not knowingly … make a false statement of material

   fact or law to a third person[.]” Even though Mr. Schoeffler knows that such disclosures

   would be untruthful, and would likely violate the Louisiana Rules of Professional Conduct

   governing attorneys concerning untruthful statements to third parties, under the CFPB Rule

   he would be required to provide written notice to those adverse parties that they may be

   eligible for protection under the Halt Order.

17. Plaintiff NARPM is a trade association comprised of more than 5,000 members who are

   residential property managers. Many of NARPM’s members, including significant

   numbers of members who reside within the geographic confines of the U.S. Court of

   Appeals for the Sixth Circuit, manage properties with tenants who are eligible for eviction

   for unpaid rent under state law. As of the effective date of the CFPB Rule those members

   will be forced to choose between following the Sixth Circuit’s pronouncement in Tiger Lily

   that the Halt Order is invalid, or falsely informing these tenants, in writing, that they may

   be eligible for the Halt Order’s protection.

18. If the CFPB Rule becomes effective as scheduled Plaintiffs will be forced to provide

   inaccurate and potentially misleading written disclosures to their tenants informing them,

   falsely, that the tenants “may be eligible for temporary protection from eviction under the

   CDC Order.” If Plaintiffs refuse, they will be subject to both private and regulatory liability

   under the FDCPA. Plaintiffs will also be forbidden from informing their tenants the truth—

   that the Halt Order is legally invalid and unenforceable. See CFPB Rule 86 Fed. Reg. at

   21180 (“During the effective period of the CDC Order, a debt collector collecting a debt



                                             6

 Case 3:21-cv-00359 Document 6 Filed 05/03/21 Page 6 of 11 PageID #: 48
   in any jurisdiction in which the CDC Order applies must not … “represent or imply to a

   consumer that the consumer is ineligible for temporary protection from eviction under the

   CDC Order.”).

19. Plaintiffs have challenged the CFPB Rule as being not in accordance with law under the

   Administrative Procedure Act and violating the First Amendment to the U.S. Constitution.

   They are likely to succeed on both challenges.

20. The CFPB Rule conflicts with the text of the Fair Debt Collection Practices Act, which it

   purports to interpret, and thus must be set aside under the APA. See City of Cleveland v.

   Ohio, 508 F.3d 827, 838 (6th Cir. 2007) (“Agency action is ‘not in accordance with the

   law’ when it is in conflict with the language of the statute relied upon by the agency.”)

   (quoting 5 U.S.C. § 706(2)(A)). The CFPB Rule says that a “false, deceptive, or misleading

   representation” under the FDCPA requires an affirmative disclosure that a tenant may be

   protected by the Halt Order. CFPB Rule, 86 Fed. Reg. 21170. However, the FDCPA uses

   “an objective test” to determine if conduct falls under its prohibitions. Harvey v. Great

   Seneca Fin. Corp., 453 F.3d 324, 329 (6th Cir. 2006). And the Sixth Circuit has cautioned

   that statements are not “false, deceptive, or misleading” if they are true. Id. at 331; see also

   Miller v. Javitch, Block & Rathbone, 561 F.3d 588, 594 (6th Cir. 2009) (debt collector did

   not violate FDCPA with unclear language because it “did not go so far as to falsely describe

   [the] debt”). As the Sixth Circuit has already held, in a published decision, that CDC lacked

   the statutory authority to issue the Halt Order, it cannot be false, deceptive or misleading

   for a property manager to refuse to issue CFPB’s required notice. See Tiger Lily, 992 F.3d

   at 522-23. Plaintiffs are likely to succeed on their claim that the CFPB Rule conflicts with

   the FDCPA.



                                              7

 Case 3:21-cv-00359 Document 6 Filed 05/03/21 Page 7 of 11 PageID #: 49
21. Plaintiffs are also likely to succeed on their claim that the CFPB Rule violates the First

   Amendment. The First Amendment “applies not only when government restricts speech,

   but also when it compels speech.” EMW Women’s Surgical Ctr., P.S.C. v. Beshear, 920

   F.3d 421, 425 (6th Cir. 2019) (citing Nat’l Inst. of Fam. & Life Advocs. v. Becerra, 138 S.

   Ct. 2361, 2371 (2018)). “When laws, whether restrictive or compulsive, ‘target speech

   based on its communicative content,’ they generally ‘are presumptively unconstitutional

   and may be justified only if the government proves that they are narrowly tailored to serve

   compelling state interests.’” Id. But CFPB’s Rule fails First Amendment scrutiny because

   it mandates false disclosures about the Halt Order, even though the Halt Order cannot

   lawfully prevent any eviction under state law. See Tiger Lily, 992 F.3d at 522; Skyworks,

   2021 WL 911720, at *13.

22. Because Plaintiffs can establish a likelihood of success on their First Amendment claim

   the remaining factors warrant a restraining order. See Connection Distrib. Co. v. Reno, 154

   F.3d 281, 288 (6th Cir. 1998) (“When a party seeks a preliminary injunction on the basis

   of the potential violation of the First Amendment, the likelihood of success on the merits

   often will be the determinative factor.”). The “loss of First Amendment freedoms, for even

   minimal periods of time, unquestionably constitutes irreparable injury.” Id. (quoting Elrod

   v. Burns, 427 U.S. 347, 373 (1976) (plurality). “Likewise, the determination of where the

   public interest lies also is dependent on a determination of the likelihood of success on the

   merits of the First Amendment challenge because it is always in the public interest to

   prevent the violation of a party’s constitutional rights.” Id. Because the CFPB Rule likely

   violates Plaintiffs’ First Amendment freedoms, the balance of equities warrants a

   restraining order.



                                            8

 Case 3:21-cv-00359 Document 6 Filed 05/03/21 Page 8 of 11 PageID #: 50
   23. Plaintiffs have attested that the facts set out in the Complaint are accurate and that they will

       be forced to make inaccurate disclosures after the effective date of the CFPB Rule. See

       Decl. of Trevor Garrett, ¶¶ 1-7 (Apr. 29, 2021); Decl. of Gail S. Phillips, ¶¶ 1-6 (Apr. 30,

       2021); Decl. of Gordon J. Schoeffler, ¶¶ 1-7 (May 3, 2021).

   24. Undersigned counsel has attempted to notify counsel for Defendants of the pendency of

       this motion. Undersigned counsel has arranged personal service of this lawsuit, this motion

       and its corresponding memorandum of law on the service address for the United States

       Attorney for the Middle District of Tennessee. Undersigned counsel has also alerted the

       U.S. Attorney’s Office by telephone of this motion.

   25. Because the CFPB Rule was published on April 22, 2021, with an effective date of May 3,

       2021, Plaintiffs were not able to locate counsel and brief and file their challenge to the Rule

       before its effective date. Undersigned counsel filed this motion as soon as possible

       following the promulgation of the CFPB Rule and has made every effort to alert

       Defendants to the pendency of this case and the request for a temporary retraining order.

WHEREFORE for the reasons set out above, the Court should enter a temporary restraining order

against the CFPB Rule.

May 3, 2021

                                               Respectfully,

                                               /s/ Ben M. Rose
                                               Ben M. Rose (#21254)
                                               RoseFirm, PLLC
                                               Post Office Box 1108
                                               Brentwood, Tennessee 37024
                                               615-942-8295
                                               ben@rosefirm.com

                                               /s/ Caleb Kruckenberg
                                               Caleb Kruckenberg

                                                  9

    Case 3:21-cv-00359 Document 6 Filed 05/03/21 Page 9 of 11 PageID #: 51
                                Litigation Counsel
                                John Vecchione
                                Senior Litigation Counsel
                                New Civil Liberties Alliance
                                1225 19th St. NW, Suite 450
                                Washington, DC 20036
                                caleb.kruckenberg@ncla.legal
                                (202) 869-5210
                                (Pro Hac Vice Application Pending)
                                Counsel for Plaintiffs




                                  10

Case 3:21-cv-00359 Document 6 Filed 05/03/21 Page 10 of 11 PageID #: 52
                                CERTIFICATE OF SERVICE

       I hereby certify that on May 3, 2021, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system which sent notification of such filing to all counsel of record.


                                                    /s/ Ben M. Rose
                                                    Ben M. Rose
                                                    Counsel for Plaintiffs




    Case 3:21-cv-00359 Document 6 Filed 05/03/21 Page 11 of 11 PageID #: 53
